The appellant was tried and convicted of the offense of tapping a conduit and storage tank, and his punishment was assessed at confinement in the state penitentiary for a term of one year.
The term of the court at which appellant was convicted adjourned on the 20th day of April A.D., 1935. Appellant did not enter into recognizance during the term of the court in order to secure his enlargement pending appeal. However, on the 6th day of May, 1935, he executed and filed an appeal bond which is approved by the trial judge only. Article 818, C. C. P., requires the approval of both the judge and the sheriff. The appellant is granted fifteen days from this date in which to perfect his appeal. The appeal is dismissed. See Carr v. State, 81 S.W.2d 86.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION TO REINSTATE.